Citation Nr: 1015118	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic psychiatric disorder other than 
posttraumatic stress disorder (PTSD), to include depression 
and personality disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1990 to January 1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

Procedural history

Service connection for depression/personality disorder was 
originally denied by the RO in an October 1995 rating 
decision, which the Veteran did not appeal.  The RO has 
subsequently denied the Veteran's request to reopen the same 
claim in August 1998 and July 2002.  The Veteran perfected an 
appeal as to the July 2002 rating decision, but subsequently 
withdrew it from appellate status before a decision from the 
Board was rendered.  See the Veteran's statement, received by 
the RO on February 11, 2005.  

In October 2004, the Veteran filed a new service-connection 
claim for PTSD.  The RO interpreted the Veteran's claim as a 
request to reopen his previously-denied claim for 
depression/personality disorder.  In the above-referenced 
September 2005 rating decision, the RO denied this claim.  
The Veteran disagreed with the RO's decision and perfected an 
appeal as to that issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Columbia RO in August 2007.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In a November 2007 decision, the Board separated the 
Veteran's PTSD claim from his chronic psychiatric disability 
claim, specifically indicating that the Veteran's PTSD claim 
was not previously denied, and should therefore be 
adjudicated as separate from the Veteran's previously-denied 
depression/personality disorder claim.  See the Board's 
November 2007 decision, page 2.  The Board then remanded both 
claims for further evidentiary and procedural development, 
and readjudication.  Such was achieved, and the Veteran's 
claims folder has been returned to the Board for further 
appellate review.  

In December 2009, the Veteran submitted additional evidence 
directly to the Board,  accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

Clarification of issues on appeal

Since the Veteran's separation from service, the Veteran has 
been diagnosed with various mental disabilities, to include 
bipolar disorder, attention deficit disorder, anxiety 
disorder, depression, and polysubstance abuse.  In that 
regard, and as noted above, the Board has recharacterized the 
Veteran's depression/personality disorder claim to the 
broader issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement of service 
connection for a chronic psychiatric disability, as is 
reflected on the cover page.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) [a claim for a disability includes 
any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record].

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, No. 07-1704, 2009 
WL 3236042, 5 (Oct. 9, 2009), that the focus of the analysis 
must be whether the evidence truly amounted to a new claim 
based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.

In the present case, the Veteran has received ongoing 
treatment for each of the mental disabilities listed 
immediately above.  Reports demonstrating as such, were of 
record prior to the last final denial of the Veteran's claim 
to reopen in July 2002.  In that regard, the RO has already 
considered the Veteran's current mental diagnoses in denying 
the Veteran's request to reopen his depression/personality 
disorder claim.  In other words, although the Board is 
broadening the scope of the claim beyond merely 
depression/personality disorder based on these other 
diagnoses, the present request to reopen turns upon diagnoses 
and factual bases that were considered in prior decisions.  
Therefore, the threshold question of whether new and material 
evidence has been submitted must be addressed.

In contrast, medical evidence has been submitted by the 
Veteran that intermittently lists PTSD as one of his current 
mental disorder diagnoses.  Unlike the mental disabilities 
listed above, evidence of the Veteran's PTSD diagnosis was 
not of record prior to July 2002, and in turn was not 
considered by the RO in its final decision not to reopen the 
Veteran's previously-denied claim.  Accordingly, the 
Veteran's claim of entitlement to service connection for PTSD 
has been adjudicated on a de novo basis by the RO [see the 
June 2009 supplemental statement of the case (SSOC)], and 
will be assessed as a claim independent of the Veteran's 
other new and material evidence claim by the Board below.  
See Boggs, supra. 

Issues not on appeal

The Board also remanded the Veteran's increased rating claim 
for service-connected left ankle fracture residuals in its 
November 2007 decision.  Subsequently, the Veteran indicated 
satisfaction with the assigned 20 percent rating, and 
specifically withdrew his appeal as to that issue.  See the 
Veteran's June 26, 2008 facsimile cover sheet.  Accordingly, 
the issue is no longer in appellate status, and will be 
discussed no further.

In its July 2002 rating decision, the RO also denied the 
Veteran's service-connection claim for bipolar disorder.  The 
Veteran perfected an appeal as to this issue, but 
subsequently withdrew it in February 2005.  See the Veteran's 
statement, received by the RO on February 11, 2005.  
Accordingly, the issue is no longer in appellate status.  


FINDINGS OF FACT

1.  In October 1995, the RO denied the Veteran's claim of 
entitlement to service connection for depression/personality 
disorder.  The Veteran did not appeal this decision.  The RO 
subsequently denied the Veteran's requests to reopen this 
claim in August 1998 and July 2002 rating decisions, which 
the Veteran also did not appeal.

2.  The evidence associated with the claims folder subsequent 
to the RO's July 2002 rating decision is cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for a chronic mental 
disability other than PTSD, to include depression and 
personality disorder.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision which denied the Veteran's 
request to reopen his service connection claim is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.            §§ 3.104, 
20.1103 (2009).



2.  Since the July 2002 RO decision, new and material 
evidence has not been received with respect to the Veteran's 
claim of entitlement to service connection for a chronic 
psychiatric disability other than PTSD.  Therefore,  the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
chronic psychiatric disability and for PTSD.  Implicit in his 
claim for a chronic psychiatric disability is the contention 
that new and material evidence, which is sufficient to reopen 
the previously-denied claim, has been received.

In the interest of clarity, the Board will discuss certain 
preliminary matters. The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
both of the Veteran's claims in a November 2007 decision for 
further evidentiary and procedural development.  More 
specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to ensure that the Veteran received 
complete notice as required by the Veterans Claims Assistance 
Act of 2000 (VCAA), as well as in accordance with the Court 
of Appeals for Veterans Claims' (the Court's) holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the 
AOJ was to request copies of the Veteran's VA treatment 
reports dated after April 2007, as well as copies of the 
Veteran's Social Security Administration (SSA) records.  The 
AOJ was then to readjudicate the Veteran's claims.

A complete VCAA notice letter was sent to the Veteran on 
December 26, 2007.  Additionally, the RO obtained the 
Veteran's VA treatment records from May to November 2007.  
The Veteran's SSA disability records were obtained in April 
2009, and the RO readjudicated the Veteran's claim in a June 
2009 SSOC.

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 

The VCAA duty to notify currently applies to both issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied claim unless 
it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues have proceeded in 
accordance with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. 
In particular, letters dated April 4, 2005 and December 26, 
2007 informed the Veteran of the evidentiary requirements for 
service connection, to include evidence of "a relationship 
between your current disability and an injury, disease or 
event in service."

With respect to notice to the Veteran regarding new and 
material evidence, the December 2007 VCAA letter stated, 
"You were previously denied service connection for chronic 
psychiatric disorder to include depression and personality 
disorder.  You were notified of the decision on October 31, 
1995."  See the December 2007 VCAA letter, page 1.  Although 
the RO erroneously alluded to its October 1995 rating 
decision as the last final denial of the Veteran's 
psychiatric disorder claim [as opposed to the RO's more 
recent unappealed July 2002 rating decision], there is no 
prejudicial error with respect to the Veteran's notice 
because the October 1995 and the July 2002 decisions denied 
the Veteran's service-connection claims for the same reasons; 
namely, that depression with personality disorder is 
considered to be a congenital or developmental disorder that 
is unrelated to military service and not subject to service 
connection.  

The December 2007 VCAA letter further notified the Veteran 
that evidence sufficient to reopen his previously denied 
claims must be "new and material," closely mirroring the 
regulatory language of  38 C.F.R. § 3.156(a).  As such, the 
Veteran was adequately advised of the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claims, and was 
advised of the provisions relating to the VCAA in the above-
referenced VCAA letters.  Specifically, the Veteran was 
advised in the letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA Medical Centers.  The letters indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with each letter was a copy of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the December 2007 letter asked that the 
Veteran complete such so that the RO could obtain private 
records on his behalf.
The December 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the April 2005 VCAA letter.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the December 2007 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated March 20, 2006 and in the above-referenced 
December 2007 letter.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in September 2005.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, following the issuance of the December 
2007 VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in the June 2009 SSOC.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Because there is no indication that there exists any evidence 
which could be obtained that would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Concerning the Veteran's new and material evidence claim, 
under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Accordingly, VA's 
duty to assist does not attach to the Veteran's chronic 
psychiatric disability claim until such is reopened.

Concerning the Veteran's PTSD claim, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO has obtained the Veteran's service treatment records, 
service personnel records, and post-service VA and private 
treatment records.  The Board has also obtained the Veteran's 
SSA records, and personal statements from the Veteran's 
brother and mother. 

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in January 2006.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate mental examination, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination report is adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009). 

In an April 2006 statement, the Veteran disagreed with the 
January 2006 VA examiner's findings, and requested that a new 
VA examination be scheduled.         See the Veteran's April 
21, 2006 VA Form 9.  It appears that the Veteran is 
dissatisfied with the VA examiner's conclusions.  The Veteran 
has not alleged that the January 2006 VA examination was 
inadequate.  In that regard, simply because an examiner's 
conclusions are not to a veteran's liking does not render 
that examination report inadequate.  As noted immediately 
above, the January 2006 VA examiner provided a thorough and 
reasoned analysis for her conclusion that the Veteran does 
not have PTSD [but rather a personality disorder], after a 
complete review of the Veteran's record and after a thorough 
mental evaluation.  The Board therefore finds no reason to 
remand this case for a new VA examination on the off chance 
that another examiner would reach a different conclusion.  As 
the Court has stated, VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted above, the Veteran testified before the undersigned at 
an August 2007 personal hearing.  

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a chronic psychiatric disorder other than 
PTSD, to include depression and personality disorder.

Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

	(CONTINUED ON NEXT PAGE)



Analysis

Service connection for depression/personality disorder was 
originally denied in an unappealed October 1995 rating 
decision.  The RO denied the Veteran's subsequent requests to 
reopen this claim in August 1998 and July 2002.  As noted in 
the Introduction above, the Veteran perfected an appeal as to 
the July 2002 rating decision, but subsequently withdrew it 
from appellate status before a decision from the Board was 
rendered.  Accordingly, the RO's July 2002 decision is final.           
38 C.F.R. § 20.1103 (2009).

The RO's July 2002 denial was predicated on the fact that the 
Veteran was diagnosed with a personality disorder in-service, 
and that such is not a ratable disability within the meaning 
of the law.  That is, the condition is considered to be a 
congenital or developmental disorder, and is not a disease 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  The July 2002 decision also found there was no 
competent evidence establishing that the Veteran's bipolar 
disorder had its onset in-service or was otherwise 
etiologically related to his active service.

As explained above, the Veteran's claim for service 
connection for a chronic psychiatric disability other than 
PTSD, to include depression and personality disorder, may 
only be reopened if he submits new and material evidence.               
See 38 U.S.C.A. §  5108; 38 C.F.R. § 3.156 (2009); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received [i.e. after July 2002] evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether the Veteran has submitted 
evidence demonstrating a current mental disability (other 
than personality disorder) had its onset in service or is 
otherwise etiologically related to his service, or evidence 
that the Veteran's military service aggravated the Veteran's 
personality disorder to the point where it subsequently 
developed into a ratable disability within the meaning of the 
law.  



After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a chronic psychiatric 
disability has not been submitted.

The evidence pertaining to the Veteran's claim of record 
prior to the July 2002 rating decision included the Veteran's 
service treatment records, which note an in-service diagnosis 
of "personality disorder, NOS, with Borderline, Dependent, 
and Avoidant Features, Severe, EPTE [existing prior to 
entrance]." See the Veteran's January 24, 1991 Naval 
Hospital Narrative Summary.  Additionally of record were the 
Veteran's service personnel records, and post-service medical 
records, which contain diagnoses of bipolar disorder, 
attention deficit disorder, anxiety disorder, major 
depressive disorder, and polysubstance abuse.  See, e.g., the 
Veteran's July 4, 1995 hospital report of Dr. R.T. and the 
May 21, 2001 patient evaluation report of Dr. J.K.S.  Also of 
record prior to the July 2002 rating decision were the 
Veteran's lay assertions that his personality disorder did 
not pre-exist his service, and that his current mental 
problems had their onset during his military service.  See, 
e.g., the Veteran's April 23, 2002 Statement in Support of 
Claim.  

The evidence pertaining to the Veteran's claim added to the 
claims folder since July 2002 consists of VA and private 
treatment records, SSA records, the Veteran's personal 
statements [to include those contained in the August 2007 
hearing transcript], and lay statements from the Veteran's 
mother and brother. 

Although the Veteran's VA and private treatment records, as 
well as his SSA records submitted after July 2002 do in fact 
indicate continued treatment for the various mental 
disabilities listed above [i.e., bipolar disorder, anxiety 
disorder, depression, etc.], they crucially do not indicate 
whether any such disability developed because of the 
Veteran's military service, or through any aggravation of the 
Veteran's personality disorder.  As such, these medical 
records are not new and material.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  

Additionally, the Veteran's SSA records contain some medical 
reports from 2001 and 2002 that are copies of reports that 
were already of record prior to the July 2002 RO decision.  
Accordingly, these specific records are not new.  

[The Board notes in passing that medical evidence submitted 
after July 2002 also intermittently lists PTSD as a current 
diagnosis.  As was already discussed in detail above, service 
connection for PTSD is being adjudicated separately on a de 
novo basis.  See Boggs, supra.]

With respect to the Veteran's personal statements, the Board 
notes that although the Veteran reports that his personality 
disorder did not pre-exist his active duty service, but that 
his current disabilities had their onset during his service, 
such statements are cumulative and redundant of statements 
made prior to the July 2002 RO decision.  Indeed all of the 
Veteran's contentions and testimony to the effect that he had 
a chronic psychiatric disability [other than PTSD] in 
service, are essentially reiterative of his previously-
expressed contentions, and therefore are not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).

Similarly, the Veteran's mother's December 2009 statements to 
the effect that the Veteran's mental disability did not pre-
exist service are redundant of assertions already made by the 
Veteran, and are therefore cumulative as well.  The Veteran's 
brother's statements merely address the Veteran's claimed in-
service stressor, discussed in greater detail below, and are 
therefore not material.  

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."


Critically, there is no evidence which has been added to the 
record subsequent to the July 2002 RO denial which 
demonstrates in-service disease or injury other than 
personality disorder, or a medical nexus relating the 
Veteran's current chronic mental disabilities [other than 
PTSD] to his active duty military service.  Assuming, as the 
RO has, that the Veteran's personality disorder pre-existed 
his military service, no additional evidence has been 
submitted demonstrating that the Veteran's military service 
aggravated his personality disorder to the point where it 
developed into one of the Veteran's current mental 
disabilities.  

The additional evidence does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2009).  Accordingly, in the absence of such evidence, 
the Veteran's claim may not be reopened, and the benefit 
sought on appeal remains denied.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

Relevant law and regulations

Service connection - in general

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2009).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, except as provided below, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment.




Analysis

In essence, the Veteran contends that he has PTSD related to 
personal assaults occurring during his active duty service.  

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

Turning first to crucial element (2) of 38 C.F.R. § 3.304(f), 
in-service stressor, the Veteran contends that following an 
in-service ankle injury, he was unable to participate fully 
in his training.  As a result, he was harassed by fellow 
servicemembers, and was assaulted on two occasions.  The 
Veteran reports that he was given a "blanket party" a week 
or so after breaking his ankle in July 1990, where he was 
held down under the sheet and beaten.  He also asserts that 
he was assaulted by two servicemembers on January 4, 1991 who 
beat him with his own crutches, and knocked him unconscious.  
See the Veteran's November 2004 PTSD Questionnaire, page 1; 
see also the August 2007 hearing transcript, pages 5-7.  The 
Veteran asserts he was hospitalized on January 4, 1991 
because of this trauma.                 See the August 2007 
hearing transcript, page 6.  

The Veteran's brother has testified that he went to visit the 
Veteran on January 4, 1991 and was told that the Veteran had 
been assaulted.  He stipulated that he saw the barracks log 
book that day, which indicated that the Veteran was "hit 
with his crutches from behind and knocked unconscious."  See 
the August 2007 hearing transcript, pages 7-9; see also the 
Veteran's brother's December 2009 personal statement.  The 
Veteran's mother has also stated the Veteran was beaten with 
his own crutch.  See the December 2009 statement of the 
Veteran's mother. 

The Veteran's service records, however, do not corroborate 
the occurrence of any in-service assault.  Although the 
Veteran's service treatment records do in fact demonstrate 
that the Veteran was "harassed" in service, and that he had 
a roommate that "yells at him and slaps him," the record is 
pertinently silent as to evidence of any severe personal 
assault, as described by the Veteran in support of his claim.  

More specifically, the strong majority of the Veteran's 
treatment records dated in July and August 1990 pertain only 
to the Veteran's fractured ankle, and are pertinently silent 
as to any injury sustained in a "blanket party."  The 
Veteran's personnel records also include no reports of this 
incident, even though the Veteran stated he informed his 
superiors about it.  See the Veteran's December 1, 2005 
Statement in Support of Claim.  

The Board adds that at a September 2005 VA examination, the 
Veteran specifically denied that he was severely injured 
after this "blanket party."  See the September 2005 VA 
examiner's report, page 1.  Indeed, the January 2006 VA 
examiner subsequently noted that even if the "blanket 
party" in fact occurred [which the Board does not concede], 
"[d]ue to the fact that there were no injuries associated 
with this reported beating, it is not consistent with the 
severity of trauma associated with post-traumatic stress 
disorder."  See the January 2006 VA examiner's report, page 
2. 

Accordingly, there is no evidence of record corroborating the 
Veteran's assertion that a "blanket party" occurred during 
the Veteran's service, and even if it did, the medical 
evidence of record demonstrates that it would not qualify as 
a stressor incident that would be associated with PTSD.  

With respect to the Veteran's second claimed in-service 
assault, although the record does in fact demonstrate that 
the Veteran received treatment for headaches on January 4, 
1991, the treating physician specifically indicated upon 
examination that day that there was "no history of blunt 
trauma."  Indeed, no assessment was made that any of the 
Veteran's reported symptoms that day were due to a physical 
assault.  This report directly contradicts the Veteran's 
recent assertion, noted above, that he received treatment on 
January 4, 1991 for head trauma, after being knocked 
unconscious by two soldiers with one of his crutches.  See 
the August 2007 hearing transcript, page 6.  The Court has 
long-held that contemporaneous evidence may be assessed as 
holding greater probative value than history as reported by 
the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

This January 4, 1991 report also cuts against the credibility 
of the Veteran's family members' statements to the same 
effect.  While the Board does not doubt that the Veteran's 
brother visited the Veteran on January 4, 1991, the assertion 
that he read the log book indicating that the Veteran was 
knocked unconscious with a crutch is irreconcilable with the 
documented treatment the Veteran received the same day, which 
crucially indicated no physical trauma.  The Board 
accordingly affords the statements of the Veteran's family 
members little weight of probative value.  

The Board adds that the Veteran's subsequent service records 
further demonstrate that the Veteran was treated for 
headaches again on January 7, 1991, and again it was noted 
there was no evidence of trauma.  An assessment of "vascular 
headaches" was made.  Significantly, a subsequent January 
24, 1991 Dental Health Questionnaire indicated that the 
Veteran has hospitalized for migraine headaches due to 
stress.  Indeed, the Veteran was discharged after attempting 
to commit suicide, and upon being diagnosed with personality 
disorder.  See the Veteran's January 1991 Naval Hospital 
Narrative Summaries.  

In addition, the Veteran's [and his brother's] recent 
assertions that the Veteran received in-service treatment for 
trauma after a physical attack are also contradicted by the 
Veteran's own statements made at a mental health evaluation 
just four years after his discharge in July 1995.  At this 
evaluation, the Veteran specifically "denied any other 
treatment" in service, other than two hospitalizations for 
psychiatric problems, depression, and suicide attempts, and 
mentioned no treatment for trauma, or physical abuse.  See 
the July 4, 1995 examination report of Dr. J.B.P.  

It appears that the Veteran did not seek treatment for any 
residuals of these alleged assaults in service, nor did he 
mention the occurrence of either the "blanket party" or the 
subsequent beating to any mental health professional for over 
13 years following his separation from service, until his 
filed his PTSD Questionnaire in support of his current PTSD 
claim.  The Board finds it incredible that if the Veteran had 
been assaulted as he claims he was during his short period of 
active duty service, such would not have been mentioned to 
any medical professional, to include those who treated him 
for bipolar disorder, depression, and anxiety during the 13 
years following his military service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  

Indeed, the Board places greater weight of probative value on 
the history the Veteran presented to medical professionals 
for treatment purposes years ago [in-service and post-
service, indicating no history of trauma] than it does on his 
and his family member's recent statements to VA in connection 
with his claim for monetary benefits.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran];          
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  Here, along with the Veteran's 
contradictory statements of medical histories, the absence of 
any corroborating service treatment or personnel record 
noting that the Veteran was assaulted, and the fact that the 
Veteran failed to identify the occurrence of these in-service 
assaults to any mental health professional for 13 years 
following his separation from service in 1991, the 
undersigned did not find the Veteran's personal testimony 
(demeanor) to be credible.  The Board therefore finds the 
statements of the Veteran and his family members less than 
credible. 

Crucially, the Veteran was made aware that he could submit 
evidence in support of his personal trauma claim of such 
things as "police reports or medical treatment records for 
assault," additional "statements from individuals with whom 
[he] may have discussed the incident," or "copies of 
correspondence [he] may have sent to close friends or 
relatives in which in which [he] related information about 
the incident."  See the April 4, 2005 VCAA letter to the 
Veteran; see also 38 C.F.R. § 3.304(f)(4).  Aside from the 
statements of his family members discussed above, the Veteran 
has not submitted any additional corroborating evidence.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Accordingly, although the Board concedes that the Veteran was 
"harassed" in service by his fellow servicemembers, the 
evidence of record [both medical and historical] does not 
corroborate the Veteran's accounts of the claimed in-service 
stressors.  Accordingly, with no proof of an in-service 
stressor, element (2) of 38 C.F.R. § 3.304(f) is not met, and 
the claim fails on this basis alone.

Moving to element (1), current diagnosis, the Board 
recognizes that the Veteran has been diagnosed with PTSD 
multiple times since 2004; however, most of these diagnoses 
have been predicated on the Veteran's own self-report of the 
unverified stressor incidents discussed in detail above.  
See, e.g., the Veteran's July 7, 2004 VA Mental Health 
Consult [where the Veteran described the "blanket party"]; 
the September 2005 VA examiner's report [where the Veteran 
described the being beat up in bed, as well as a second 
assault]; the September 26, 2006 VA Mental Health Consult 
[where the Veteran indicated he was "twice beaten" and 
noted the "blanket party"]; and the February 8, 2007 VA 
Mental Health treatment report [where the Veteran described 
being held down and beat up two times].  

Based as they are on the Veteran's statements concerning his 
unverified in-service stressors, the diagnoses of PTSD listed 
above, and their like elsewhere in the claims file, lack 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [noting that the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion]; Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Crucially, in Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court, citing its decisions in Swann and Reonal, 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by a veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

In this case, although the physicians who diagnosed the 
Veteran with PTSD above referred to the Veteran's in-service 
assaults, it is clear that such were merely recitations of 
the Veteran's own contentions.  As discussed above, the 
Veteran's claims file is devoid of reference to any in-
service physical assault for over 13 years after the 
Veteran's service.  Additionally, the Veteran's service 
treatment records contradict the Veteran's more recent 
assertion that he was hospitalized due to trauma after being 
knocked unconscious.  Indeed, the September 2005 VA examiner 
herself [who diagnosed the Veteran was "probable PTSD"], 
would not finalize her diagnosis until she reviewed the 
Veteran's claims file, so she could confirm the Veteran's 
alleged in-service stressors.  See the September 2005 VA 
examiner's report, pages 3 and 4.  It does not appear that 
she ever reviewed the Veteran's claims file.     

Accordingly, because these opinions fail to address the lack 
of corroborating medical or historical evidence of in-service 
assaults for over 13 years following the Veteran's service, 
and neglect to comment upon the Veteran's seemingly 
contradictory histories as described during that span, they 
carry little weight of probative value.

The Board adds that the Veteran's January 2004 SSA Disability 
Examination also indicated a diagnosis of PTSD.  At this 
exam, however, the Veteran merely identified in-service 
feelings of paranoia that his fellow soldiers were teasing 
him, as well as his well-documented suicide attempt.  Dr. 
J.S.Y. diagnosed the Veteran with PTSD without citing to any 
in-service stressor incidents, or providing any clinical 
rationale or reasoning.  Opinions such as these that are 
proffered without any supporting rationale are afforded 
little, if any, probative value.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

In contrast, the opinion of the January 2006 VA examiner, Dr. 
D.L.A., a board-certified psychiatrist, is the most probative 
piece of evidence of record, both for identifying the 
Veteran's psychiatric disability and for determining its 
resulting symptomatology.  In particular, Dr. D.L.A. 
specifically determined that the Veteran does not have PTSD, 
but rather personality disorder.  See the January 2006 VA 
examiner's report, page 5.  

Dr. D.L.A. supported her non-diagnosis of PTSD by indicating 
that the Veteran "does not meet the criteria for a diagnosis 
of post-traumatic stress disorder," and noted that "there 
is no evidence to support any attacks to the severity to 
result in post-traumatic stress disorder."  

Further, Dr. D.L.A. stated that the Veteran "did not 
spontaneously report sufficient symptoms for a diagnosis of 
post-traumatic stress disorder, even if the traumatic 
stressor had been serious enough to qualify for this, which 
is not so in my professional opinion."  See the January 2006 
VA examiner's report, page 2.

Significantly, Dr. D.L.A. explained that the Veteran's 
current symptomatology [to include self-mutilation, unstable 
relationships, derealization, fear of abandonment, and 
feelings of chronic emptiness] is consistent with 
"borderline personality disorder traits," which as 
discussed above, is not a ratable disability within the 
meaning of the law.  38 C.F.R. § 3.303(c).  

Finally, Dr. D.L.A. also diagnosed the Veteran with 
"probable malingering."  After a thorough overview of the 
Veteran's history and his current complaints, Dr. D.L.A. 
opined that the Veteran is "not being forthright in all of 
his reports," and that he is  "malingering in an attempt to 
obtain monetary compensation"  See the January 2006 VA 
examiner's report, page 5.   

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In doing so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

In this case, the Board places greater probative value on the 
January 2006 VA examiner's report, which does not identify a 
current diagnosis of PTSD, than it does on the opinions of 
record to the contrary.  Dr. D.L.A.'s reading of the record 
is consistent with the above-described evidence of record [or 
lack thereof], which fails to corroborate, and in some cases 
contradicts the Veteran's accounts of in-service assault.  
Moreover, her report includes thorough clinical rationale 
supporting her conclusions.  

Significantly, Dr. D.L.A. also suggested that the Veteran may 
be malingering so as to obtain monetary benefits.  The record 
does in fact demonstrate that some of the Veteran's more 
recent statements, to include his assertion that he was 
hospitalized for trauma following a beating with a crutch, 
are contradicted by the objective and contemporaneous medical 
evidence of record as discussed above.  Additionally, the 
Veteran's reported family history has varied during to 
different mental health examiners.  For example, the Veteran 
specifically told Dr. J.B.P. in July 1995 that he had a 
"history of being physically abused by his father," and 
reported no in-service assaults or treatment for trauma.  Dr. 
J.B.P. diagnosed the Veteran with depression and borderline 
personality syndrome, but not PTSD.  See the July 4, 1995 
examination report of Dr. J.B.P.  Ten years later, during the 
adjudication of his PTSD claim, the Veteran specifically 
"denied a history of childhood abuse or trauma," and 
reported the "blanket party" incident to the September 2005 
VA examiner, who diagnosed "probable PTSD."  See the 
September 2005 VA examiner's report.  

While the Board does not doubt the Veteran feels sincere in 
his recent convictions, the Board may take into account 
possible bias in weighing the credibility of the Veteran's 
claim.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Accordingly, Dr. D.L.A.'s evaluation is the most 
comprehensive report of record, and it does not appear that 
any previous or subsequent examiner had access to more 
information and evidence than Dr. D.L.A.  Dr. D.L.A.'s report 
on the Veteran's claimed PTSD ultimately contains the most 
persuasive opinion on the matter, and it has support in the 
record.  

To the extent that the Veteran himself, his brother, or his 
mother believes that the currently has PTSD [see the 
Veteran's mother's December 2009 statement, noting "when 
[the Veteran] came home . . . he wasn't the same"], it is 
well established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu, supra.  The Veteran's and his 
family members' statements offered in support of his PTSD 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability. 

In the absence of any diagnosed PTSD, service connection may 
not be granted.   See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist]. 

Accordingly, the Board finds that the probative evidence of 
record weighs against a finding that the Veteran currently 
has PTSD.  Element (2) of 38 C.F.R. § 3.304(f) is also 
unsatisfied, and the Veteran's claim fails on this basis as 
well. 

For the sake of completeness, with respect to medical nexus, 
the Board notes that in the absence of any current PTSD 
diagnosis or verified in-service stressor, such an opinion 
would appear to be an impossibility.  As noted above, the 
January 2006 VA examiner pertinently linked his current 
mental symptoms to his personality disorder.  See the January 
2006 VA examiner's report, page 5.  

Accordingly, nexus is not demonstrated, and element (3) of 
38 C.F.R. § 3.304(f) is also unsatisfied.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  As stated above, establishing service 
connection for PTSD requires the satisfaction of three 
specific criteria.  In this case, all three elements of 38 
C.F.R. § 3.304(f) are not met.  Therefore, the claim of 
entitlement to service connection for PTSD is denied.


ORDER

The request to reopen the previously-denied claim of 
entitlement to service connection for a chronic psychiatric 
disability other than PTSD, to include depression and 
personality disorder is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


